Detailed Office Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendment
2.	 The amendment filed Dec 13, 2021 has been entered. Claims 1-11 are now cancelled. Claims 12, 14, and 17-19 have been amended. It is noted that claim 18 is improperly identified as original, when in fact claim 18 has been amended. Claims 20-30 have been newly added. Claims 12-30 are under consideration in this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on Oct. 6, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawal of Objections and Rejections
4.	The following rejections have been withdrawn in view of applicants’ amendments and arguments:
	a) The objection of claims 3 and 9;
b) The rejection of claims 1-11 under 35 U.S.C. 102(a)(1) as being anticipated by Panigrahi et al;
Nature);
	d) The scope of enablement rejection of claims 12-19 under 35 U.S.C. 112, first paragraph;
	e) The rejection of claims 1-11  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/652,059 (reference application); and
	f) The rejection of claims 1-11 under 35 U.S.C. 101. 


Response to Arguments
5.	Applicant’s arguments, filed December 13, 2021, with respect to the rejection(s) of claim(s)12-30 under Panigrahi et al; have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wadstrom et al., (WO 2012108830 published Aug 2012; priority to Feb 2011) teaching a method of enhancing protection from or treating an infection caused by an Extended- Spectrum Beta-Lactamases (ESBL) producing organism in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a probiotic and an effective amount of a prebiotic.



New Grounds of Rejection and Objection Necessitated By Applicants Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 17 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 17 recites the limitation "…said at least one Lactobacillus species" in the claim.  There is insufficient antecedent basis for this limitation in the claim because claim 12 does not recite any Lactobacillus species.
b) Claim 20 recites the limitation "…said  at least one oligosaccharide" in the claim.  There is insufficient antecedent basis for this limitation in the claim because claim 12 does not recite any oligosaccharides.
c) Claim 21 recites the limitation "…said at least one Lactobacillus species" in the claim.  There is insufficient antecedent basis for this limitation in the claim because claim 12 does not recite any Lactobacillus species.

Claim Objections
s 18 and 19 are objected to because of the following informalities:  Claim 18 and 19 are identical  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 12-17, 20-22, and 24-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wadstrom et al., (WO 2012108830 published Aug 2012; priority to Feb 2011).
The claims are now drawn to A method of enhancing protection from or treating an infection caused by an Extended- Spectrum Beta-Lactamases (ESBL) producing organism in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a probiotic and an effective amount of a prebiotic.
Lactobacillus and Bifidobacteria [Summary of Invention].  
The production of lactic acid makes their environment acidic, which inhibits the growth of some harmful bacteria. L. acidophilus, L. plantarium, L. casei, L. paracasei, L. reuteri, L. rhamnosus, L. bifidus, and L. bulgaricus are some important species of the Lactobacillus genus that may be used in the composition of the present invention [Detailed Description]. The symbiotic composition contains bacterial strains in an amount comprised from 1 x108 to 1 x1013 CFU/g, with respect to the weight of the symbiotic composition, preferably from 1 x109 to 1 x1011 CFU/g [Detailed Description]. 
The  prebiotic substance consisting of oligosaccharides selected from the group consisting of fructo- oligosaccharides (FOS), galactooligosacchandes (GOS), Xylo-oligosaccharides (XOS), chitosan oligosaccharide (chioses), isomaltose oligosaccharides (IMOS), gum arabic, soy- and pectin-oligosaccharides, pectin, xylan, inulin, chitosan, and/or β-glucan. Advantageously, the synbiotic composition further comprises prebiotic substances of the group consisting of galactooligosacchandes (GOS), Xylo-oligosaccharides (XOS), isomaltose oligosaccharides (IMOS), fructo-oligosaccharides (FOS) and/or lactulose  [Summary of Invention].  

The infection by gastrointestinal pathogens is caused by Salmonella, Campylobacter jejuni, Extended Spectrum Beta Lactamase producing (ESBL) E. coli. It is noted that E.coli is an enteric bacterium. Advantageously the subject is a mammal, such as a mammal of the group that consists of humans, nonhuman primates, cattle, sheep, pigs, goats and horses, dogs, cats, rodents and guinea pigs. Preferably the subject is a human [Summary of Invention].  The term subject includes, but is not limited to, humans. The term does not denote a particular age or sex. Thus, adults and newborn subjects, whether male or female, are intended to be covered [Definitions]. The method comprises the step of administering the synbiotic composition in an effective dose to a subject in need thereof [Summary of Invention].  
The compositions of the invention may be in a form suitable for administration through oral routes. For oral, buccal or sublingual administration, the prebiotic substances and probiotic strains of the present invention may be combined with various excipients. Liquid compositions for oral administration may be in the form of, for example, emulsions, syrups, or elixirs, or may be presented as a dry product for reconstitution with water or other suitable vehicle before use.  Other suitable fillers, binders, disintegrants, lubricants and additional excipients are well known to a person skilled in the art. The invention also pertains to a composition as defined above, wherein the composition is at least one of or part of a food composition, a food supplement, a nutraceutical composition, a pharmaceutical composition and animal feed [Detailed Description]. 
The gut microbiota is a complex ecosystem acting in symbiosis with the host. Enteric bifidobacteria (Bif) species possess a very high number of genes to metabolise 
Therefore Wadstrom et al., disclose the instantly claimed method.

Claim Rejections - 35 USC § 102
9.	Claims 12-17, 20-22, and 24-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nistal et al., (US Pat Pub 20150250833 published Sep 2015; priority to Sep 2012).
The claims are now drawn to A method of enhancing protection from or treating an infection caused by an Extended- Spectrum Beta-Lactamases (ESBL) producing organism in a subject in need thereof, the method comprising administering to the 
Nistal et al., teach compositions comprise microorganisms, such as probiotic bacteria to be administered to animals, where the administration may occur in the first days of life. By administration of the compositions, animal growth can be promoted and animal weight can be increased. Bacterial infections may also be prevented or treated by said compounds or compositions [abstract].  The method for treating or preventing the diarrhoea caused by a bacterial infection, and/or for increasing weight of a newborn mammal (preferably a piglet) wherein the composition is administered to the mammal [para. 10].  Lactic acid bacteria are preferably selected among the genera Lactobacillus, Leuconostoc, Pediococcus, Lactococcus, Streptococcus Aerococcus, Carnobacterium, Enterococcus, Oenococcus, Sporolactobacillus, Tetragenococcus, Vagococcus, and Weisella. Lactobacillus and/or Enterococcus may be preferred. Lactobacillus is preferred [para. 38].  Lactobacillus plantarum, AqSynJ59 is included within the composition.  The composition may be in dosed form. For example, each dose comprises 107 or more, 108 or more, 109 or more, 1010 or more, 1011 or more colony forming units (CFU) of bacteria (109 or more may be preferred) [para 27]. Any route of administration is suitable, but oral administration may be preferred [para 91].  Alternatively, the composition may also be provided as a food supplement, i.e. added to the daily feed of the animal [para 0091]. The composition may be in any form, such as in lyophilized, liquid or nebulized form. If for example lyophilized bacteria are used for making the composition, then said preliminary composition of lyophilized bacteria may be rehydrated, e.g. with sterile isotonic saline solution or with sterile water or with sterile 
Nistal et al., disclose Administration to Piglets in Different Dosage Regimes. Briefly, the inventors aimed at demonstrating the influence of the composition on the newborn piglet's innate immune system. Administration at different stages of a piglet's early life was also investigated. It is understood that in early piglet's life, the animal's flora is still immature [example 4].  Nistal et al., disclose treating or preventing a condition in a mammal, such as a bacterial infection. The infection may be or include an infection of the digestive tract. Such infection may be caused by any bacterium, such as e.g. Escherichia coli, alone or in combination with Clostridium perfringens or with Clostridium difficile. Other causative factors may include Salmonella [para. 96].  . Escherichia coli, and Salmonella are enteric Extended- Spectrum Beta-Lactamases (ESBL) producing bacterium. 
Therefore Nistal et al., disclose the instantly claimed method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 12-30 are rejected under 35 U.S.C. 103 as being unpatentable over Panigrahi et al., (J Pediatr Gastroenterol Nutr. 2008 Jul;47(1):45-53) in view of Wadstrom et al., (WO 2012108830 published Aug 2012; priority to Feb 2011).
The claims are now drawn to a method of enhancing protection from or treating an infection caused by an Extended- Spectrum Beta-Lactamases (ESBL) producing organism in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a probiotic and an effective amount of a prebiotic.

Prebiotics are nondigestible food ingredients/sugars present in breast milk and are found in fruits and vegetables. They selectively stimulate the growth or activity of anaerobic/microaerophilic flora (Bifidobacteria/Lactobacillus) in the colon of mammals and improve gastrointestinal health [Introduction]. Thus, a combination of probiotics and prebiotics (called synbiotics) has been proposed for more efficient colonization of the probiotic bacteria in the host intestine [Introduction].  Panigrahi et al., human infants received an oral synbiotic preparation (Lactobacillus plantarum and fructooligosaccharides) [Patients and Methods].  Infants received either the synbiotic preparation containing 109 L plantarum (ATCC 20195) cells and 150 mg of fructooligosaccharides dissolved in 2 mL of 5% dextrose saline (Gastroplan, KUPS International, Cabin John, MD) [Study Sites, Population, and Design].  The study supplement was administered in amber syringes to maintain masking of the preparation from parents and caregivers [Study Sites, Population, and Design]. Panigrahi et al., teach critical changes in the overall microbial milieu of the newborn intestine; such as inducing species diversity and resulting bacterial translocation and induction of proinflammatory responses.  
Thus Panigrahi et al., teach the method treatment comprising administering to the subject a therapeutically effective amount of a probiotic and an effective amount of a prebiotic; however Panigrahi et al., do not mention the administration enhances 
Wagstrom et al., has been discussed above as teaching  a method of enhancing protection from or treating an infection caused by enteric Extended- Spectrum Beta-Lactamases (ESBL) producing organisms, E coli and/or Salmonella  in humans, including infants comprising administering to the human a therapeutically effective amount of probiotic  L plantarum and an effective amount of prebiotic fructo-oligosaccaride.
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Panigrahi et al., L plantarum ATCC 202195 to the method of enhancing protection from or treating an infection caused by an Extended- Spectrum Beta-Lactamases (ESBL) producing organism in a infant in need thereof, the method comprising administering to the subject a therapeutically effective amount of a probiotic, L plantarum and an effective amount of the prebiotic, fructooligosaccharides as taught by Wagstrom et al., in order to  prevent and treat a variety of health conditions, including neonatal diseases. One of ordinary skill in the art would have a reasonable expectation of success by incorporating L plantarum ATCC 202195, to stimulate the growth or activity of anaerobic/microaerophilic flora in the colon of mammals and improve gastrointestinal health 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treating an infection caused by an Extended- Spectrum Beta-Lactamases (ESBL) producing organism in an infant wherein the infection is caused by enteric E coli or Salmonella, and there is no change in the respective function of the prebiotic or probiotic, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Pertinent Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Ordaz et al., ASM Journals Applied and Environmental Microbiology Vol. 80, No. 16; July 2014 teach Lactulose and Lactobacillus plantarum, (2 × 1010 CFU · day−1) (LPN), a Potential Complementary Synbiotic supplemented with 10 g · kg−1 lactulose (LAC), to Control Postweaning Colibacillosis in Piglets.  Fooks et al., (FEMS Microbiology Ecology, Volume 39, Issue 1, January 2002, Pages 67–75) teach in vitro investigations of the effect of probiotics and prebiotics on selected human intestinal pathogens.

Conclusion
12.	No claims allowed.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JANA A HINES/           Primary Examiner, Art Unit 1645